DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 8-, filed 02/24/2022, with respect to claims 1-8 and 10-20 have been fully considered and are persuasive.  The rejectio of 11/24/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.




Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-8 and 10-20 are allowed for reasons argued by Applicant in the remarks filed 02/24/2022. 
The prior art of record that was found and cited comprised the following reference(s): 
U.S. 2020/0186522 		“Apturkar”
U.S. 2020/0387589		“Gehrmann”
U.S. 2002/0073340		“Mambakkam”
U.S. 2019/0156020		“Sato”
Apturkar discloses a system of biometric authentication and disclosed capturing a biometric reading and storing said biometric template in the authentication token. However, Apturkar failed to disclose capturing offline a biometric sample and establishing a coupling between the authentication token and the terminal device. Gehrmann was cited to disclose these features not taught by Apturkar. 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…creating, by a processing unit comprised in the authentication token, a biometric template from the at least one biometric sample and storing said biometric template in the authentication token; establishing a coupling between the authentication token and the terminal device; capturing, by the biometric sensor, a further biometric sample; and verifying, at a terminal device, said biometric template based the matching of the further biometric sample; matching, by the processing unit, the further biometric sample against the verified biometric template stored in the authentication token; verifying, by the terminal device, an identity of a user based upon a user input provided directly to the terminal device…”
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491